In the Missouri Court of Appeals
                       Eastern District
                                                DIVISION ONE

STATE OF MISSOURI,                                        )        No. ED108007
                                                          )
         Respondent,                                      )        Appeal from the Circuit Court
                                                          )        of St. Francois County
         vs.                                              )        17SF-CR01570-01
                                                          )
RENEE N. BERTRAND,                                        )        Honorable Wendy Wexler Horn
                                                          )
         Appellant.                                       )        Filed: October 27, 2020

         Renee N. Bertrand (“Defendant”) appeals the judgment, following a jury trial, (1)

convicting her of one count of fourth-degree assault of a law enforcement officer (Count I) and

one count of first-degree trespass (Count III); 1 and (2) imposing a total of $981.50 in court costs

upon Defendant, including $760.48 in “Jury Fees.” 2 The trial court sentenced Defendant to one

year in the St. Francois County Jail on Count I and to six months in the St. Francois County Jail

on Count III, with the sentences to run consecutively; however, the court suspended execution of

the sentences and placed Defendant on probation for two years.

         On appeal, Defendant argues, (1) there was insufficient evidence to support her

conviction for first-degree trespass; (2) the trial court’s imposition of $760.48 in “Jury Fees”

upon Defendant as court costs is erroneous because there is no statutory authority permitting

such fees to be taxed as court costs; and (3) the trial court’s imposition of the entire amount of


1
  Defendant was acquitted on Count II, which was a charge for resisting arrest.
2
  See State v. Savage, 592 S.W.3d 42, 43-47 (Mo. App. W.D. 2019) (finding a trial court’s decision to impose court
costs against a defendant in a criminal case was part of the final judgment of conviction under circumstances similar
to those here, where, inter alia, the court taxed costs against the defendant during sentencing).
court costs on Defendant ($981.50) is erroneous under section 550.030 RSMo 2016 3 because

Defendant is unable to pay the costs in that she is an indigent person represented by a public

defender.

           For the reasons set forth in detail below, we hold the following. Because we find there

was sufficient evidence from which a reasonable juror could have found Defendant guilty of her

first-degree trespass conviction (Count III) she challenges on appeal, and because Defendant

does not challenge her conviction for fourth-degree assault of a law enforcement officer (Count

I), we affirm the portion of the judgment convicting Defendant of Counts I and III. Additionally,

because Defendant does not challenge her sentences for Counts I and III, we affirm the portion

of the judgment sentencing Defendant on those counts.

           However, because the record on appeal does not specifically indicate what the $760.48 in

“Jury Fees” imposed upon Defendant as court costs encompasses, and because the trial court

only had express statutory authority to impose “all fees due” persons selected to serve on the jury

panel (including alternate empaneled jurors) for daily pay (at the rate of six dollars per day) and

mileage (at the rate of seven cents per mile) as taxable court costs, we reverse and remand the

trial court’s decision to impose $760.48 in “Jury Fees” upon Defendant as court costs for further

proceedings consistent with this opinion. Finally, the issue of whether Defendant is unable to

pay court costs was never adjudicated by the trial court, and therefore, the issue is not ripe for

appellate review; however, this issue may be addressed on remand pursuant to a motion filed by

Defendant and after a hearing at which evidence regarding Defendant’s inability to pay is

adduced.




3
    Unless otherwise indicated, all further statutory references are to RSMo 2016.
                                                            2
                                     I.      BACKGROUND

       In this case, the State’s substitute information charged Defendant with fourth-degree

assault of a law enforcement officer (Count I), resisting arrest (Count II), and first-degree

trespass (Count III) for incidents that allegedly occurred on October 23, 2017 at the municipal

division of the Circuit Court of St. Francois County located in Park Hills, Missouri (“municipal

division”). A jury trial took place in the Circuit Court of St. Francois County (“trial court” or

“court”) with respect to Defendant’s charges on April 24, 2019. Defendant was represented by a

special public defender throughout the underlying proceedings before the trial court.

A.     Relevant Evidence Presented at Trial

       Viewed in the light most favorable to the verdicts, the following evidence was presented

at Defendant’s trial. On the night of October 23, 2017, Defendant and other persons were in the

courtroom audience during municipal division proceedings before the Honorable James Joyce.

Four law enforcement officers were also present in the courtroom: Lieutenant Doug Bowles

acting as bailiff, Officer Steven Poole, Officer Abbey Sullivan, and Officer Zachary Hedrick.

       During the municipal division proceedings, Defendant got into a “verbal altercation” with

another person who was in the front of the courtroom. Defendant was “very aggressive,” was

“confrontational,” and was told several times to quiet down by both the bailiff and the judge.

However, “[e]ach time [Defendant] was told to do something, the situation escalated.” At some

point, Defendant began to use profanity, and when Defendant was told to stop swearing, she

stood up and used more profanity in a louder tone.

       Eventually, the bailiff asked Defendant to leave the courtroom. The judge also told

Defendant “you need to leave” and told officers to remove her from the courtroom. At some

point thereafter, Defendant stood up and took steps towards the back of the courtroom while

continuing to argue, scream, and use profanity. Defendant then stopped near the back door of

the courtroom where Officers Poole and Hedrick were standing.
                                             3
       At this point in time, Officers Poole and Hedrick both told Defendant she was trespassing

and instructed her to leave. Defendant yelled she was not going to leave and the officers could

not make her leave. Because it was evident to Officer Poole that “[Defendant] wasn’t [ ]

agreeing to leave the courtroom,” the officer “placed a hand on [Defendant’s] wrist and her

upper arm” to convey to her she needed to leave. When Officer Poole touched Defendant, she

aggressively and loudly told the officer not to touch her. Officer Poole then gave Defendant

additional verbal commands to leave the courtroom. However, instead of leaving, Defendant

tensed up, took a wide stance, and became immoveable.

       Another officer in the courtroom, Officer Sullivan, subsequently approached Defendant

and gave her commands to leave the courtroom. Defendant then punched Officer Sullivan near

her collarbone. Thereafter, all of the officers in the courtroom took Defendant to the ground, and

Defendant was eventually handcuffed, placed under arrest, and escorted out of the building.

B.     Relevant Procedural Posture

       At the close of the State’s evidence and at the close of all of the evidence, Defendant filed

motions for judgment of acquittal. The trial court denied the motions.

       Subsequently, the jury found Defendant guilty of fourth-degree assault of a law

enforcement officer (Count I) and of first-degree trespass (Count III), and the jury found

Defendant not guilty of resisting arrest (Count II). Defendant then filed a motion for judgment

of acquittal notwithstanding the verdict of the jury, or in the alternative, a motion for a new trial,

alleging the trial court erred in denying her motions for judgment of acquittal with respect to

Counts I and III (“Defendant’s post-trial motion”). The trial court denied Defendant’s post-trial

motion.

       Defendant waived jury sentencing, and the trial court held a sentencing hearing on June

28, 2019. At the hearing, the trial court orally pronounced it was sentencing Defendant to one

year in the St. Francois County Jail on Count I and to six months in the St. Francois County Jail
                                                 4
on Count III, with the sentences to run consecutively; however, the court suspended execution of

the sentences and placed Defendant on probation for two years.

         The trial court also stated at the June 28 hearing that it was going to impose court costs

upon Defendant. Defense counsel then requested the trial court to waive the court costs because

“this is a public defender case, [ ] [Defendant] is indigent[,] [and] [s]he cannot pay the court

costs.” The trial court denied defense counsel’s request, stating, “I am not willing to waive the

costs at this time.” The Case Party Fee Report that is a part of the record in this appeal provides

the court costs imposed on Defendant totaled $981.50, including $760.48 in “Jury Fees.”

         The trial court subsequently entered a judgment in accordance with the jury’s verdicts

convicting Defendant on Counts I and III and entering a written sentence consistent with the

court’s oral pronouncement. The trial court then entered an order granting Defendant leave to

file an appeal in forma pauperis. Defendant appeals. 4

                                             II.       DISCUSSION

         Defendant raises three points on appeal arguing, (1) there was insufficient evidence to

support her conviction for first-degree trespass; (2) the trial court’s imposition of $760.48 in

“Jury Fees” upon Defendant as court costs is erroneous because there is no statutory authority

permitting such fees to be taxed as court costs; and (3) the trial court’s imposition of the entire

amount of court costs on Defendant ($981.50) is erroneous under section 550.030 because

Defendant is unable to pay the costs in that she is an indigent person represented by a public

defender.

A.       Defendant’s Sufficiency-of-the-Evidence Claim

         In Defendant’s first point on appeal, she challenges the sufficiency of the evidence to

support her conviction for first-degree trespass.


4
  To avoid unnecessary repetition, additional facts relevant to each of Defendant’s points on appeal will be set forth
in Sections II.A. and II.B. of this opinion.
                                                           5
         1.       Standard of Review

         Appellate review of a claim that there was insufficient evidence to support a criminal

conviction is limited to a determination of “whether the [S]tate has introduced sufficient

evidence from which a reasonable juror could have found each element of the crime beyond a

reasonable doubt.” State v. Hosier, 454 S.W.3d 883, 898 (Mo. banc 2015). In making that

determination, great deference is given to the trier of fact, and an appellate court will not weigh

the evidence anew. State v. Nash, 339 S.W.3d 500, 509 (Mo. banc 2011). Additionally, all

evidence and inferences favorable to the State are accepted as true, and all contrary evidence and

inferences are disregarded. Id.

         The State may meet its burden of proof by presenting either direct or circumstantial

evidence connecting the defendant to each element of the crime. State v. Burns, 444 S.W.3d
527, 529 (Mo. App. E.D. 2014). Furthermore, circumstantial evidence is given the same weight

as direct evidence in considering whether there was sufficient evidence to support a conviction.
Id. at 528-29.

         2.       Relevant Law

         Section 569.140.1 RSMo Cum. Supp. 2018 (effective August 28, 2017 to August 27,

2018) 5 provides a person commits the offense of first-degree trespass if she, inter alia,

“knowingly remains unlawfully in a building[.]” “A person ‘acts knowingly’ . . . [w]ith respect

to . . . her conduct or to attendant circumstances when . . . she is aware of the nature of . . . her

conduct or that those circumstances exist.” Section 562.016.3(1). Furthermore, section

569.010(2) defines “remain[s] unlawfully” in relevant part as:

         [A] person . . . remains in or upon premises when . . . she is not licensed or
         privileged to do so. A person who, regardless of . . . her purpose, . . . remains in
         or upon premises which are at the time open to the public does so with license and

5
 Unless otherwise indicated, all further references to section 569.140 are to RSMo. Cum. Supp. 2018 (effective
August 28, 2017 to August 27, 2018), which is the version of the statute in effect at the time the events giving rise to
Defendant’s first-degree trespass charge occurred in October 2017.
                                                           6
       privilege unless . . . she defies a lawful order not to . . . remain, personally
       communicated to . . . her by the owner of such premises or by other authorized
       person.

To avoid unnecessary repetition, the definition of a “building” is discussed in relevant part in the

next subsection of this opinion.

       3.      Analysis

       In this case, Count III of the State’s substitute information charged Defendant with first-

degree trespass “in that on or about October 23, 2017 . . . [D]efendant knowingly remained

unlawfully in a building located [at] 10 Municipal Drive, Park Hills and owned by the City of

Park Hills.” Defendant does not dispute there was sufficient evidence that she knowingly

remained unlawfully in the courtroom. Instead, she only contends there was insufficient

evidence she knowingly remained unlawfully in a building because there was insufficient

evidence she knowingly remained unlawfully in the building in which the courtroom was

housed.

       At trial, the evidence and reasonable inferences therefrom showed: the larger building in

which the courtroom is housed also houses a foyer/hallway and some offices; the back door of

the courtroom leads to the foyer/hallway; the back door of the courtroom is the only door

members of the public can use to enter and exit the courtroom; members of the public have to

exit the larger building from the foyer/hallway; and there is another door near the front of the

courtroom by the bench that is used by the judge and court personnel to enter and exit the

courtroom.

       On appeal, Defendant is essentially arguing that because there was no evidence presented

that she was told she had to leave the foyer/hallway or “a building,” there was insufficient

evidence she knowingly remained in the larger building in which the foyer/hallway, offices, and

courtroom are housed. The underlying premise of Defendant’s argument is that the courtroom

itself cannot be considered a “building” for purposes of her first-degree trespass charge and
                                                 7
conviction. We hold this premise and Defendant’s arguments dependent thereon lack merit

pursuant to the reasoning of this Court’s decision in State v. Girardier, 484 S.W.3d 356 (Mo.

App. E.D. 2015).

       In Girardier, the State charged the defendant with committing first-degree trespass under

section 569.140 RSMo 2000 in that he “remained unlawfully in a building located at Abel[’]s

Kwik [sic] Stop Gas Station” in Warren County, Missouri. Id. at 357, 360 (bracketed alterations

in original). At trial, the evidence showed the defendant, a male with male features: went into a

stall in the women’s restroom; stayed there for at least one hour; was addressed by two separate

employees at separate times for his smoking conduct which was clearly prohibited conduct in the

gas station; attempted to disguise his male voice in a female tone; and failed to comply when an

officer first ordered the defendant to come out of the stall. Id. at 357-58, 362-63. After a bench

trial, the defendant was convicted of first-degree trespass, and on appeal he challenged the

sufficiency of the evidence to support the conviction. Id. at 357-59.

       On appeal, the Girardier Court found there was sufficient evidence to support the

defendant’s conviction for first-degree trespass under section 569.140 RSMo 2000, holding in

relevant part that a restroom inside of a gas station with four walls and one door was a “building”

because “Missouri courts have found the presence of walls, a roof and doors and windows, even

not completely constructed, me[et] the definition of a ‘building.’” 484 S.W.3d at 359-63 (citing

State v. Ashby, 339 S.W.3d 600, 605-06 (Mo. App. E.D. 2011)).

       Similarly, in this case, the evidence and inferences therefrom showed the courtroom has

four walls, two doors (one door for members of the public and one door for the judge and court

personnel), and a roof. Accordingly, pursuant to the reasoning in Girardier, the courtroom itself

meets the definition of a “building” under section 569.140.1. See Girardier, 484 S.W.3d at 359-

63. In this case, Defendant does not dispute she knowingly remained unlawfully in the

courtroom, and the evidence at trial supports such a determination beyond a reasonable doubt.
                                                 8
Based on the foregoing, Defendant has not demonstrated there was insufficient evidence to

support her conviction for first-degree trespass. Point one is denied.

       4.      Conclusion as to the Portion of the Judgment Convicting Defendant of
               First-Degree Trespass and Fourth-Degree Assault of a Law Enforcement
               Officer and Sentencing Defendant for those Crimes

       Because we find there was sufficient evidence from which a reasonable juror could have

found Defendant guilty of her first-degree trespass conviction (Count III) she challenges on

appeal, and because Defendant does not challenge her conviction for fourth-degree assault of a

law enforcement officer (Count I), we affirm the portion of the judgment convicting Defendant

of Counts I and III. See State v. Brown, 558 S.W.3d 105, 108 (Mo. App. E.D. 2018) (affirming a

defendant’s judgment of convictions under similar circumstances). Additionally, because

Defendant does not challenge her sentences for Counts I and III, we affirm the portion of the

judgment sentencing Defendant on those counts. Cf. id. (remanding with instructions to the trial

court to enter a nunc pro tunc order to correct clerical mistakes in the written sentence and

judgment when the defendant challenged the written sentence and judgment on direct appeal).

B.     Defendant’s Claims Relating to the Trial Court’s Decision to Impose Court Costs
       Upon Defendant

       Defendant’s second and third points on appeal relate to the trial court’s decision to

impose court costs upon Defendant. The Case Party Fee Report that is a part of the record on

appeal provides court costs imposed on Defendant totaled $981.50 and consist of costs of the

following nature: $10.00 for “CVC . . . Other”; $2.00 for “LET-County”; $4.00 for “Dom Viol-

Crim/County Ordinance”; $2.00 for “Inmate Pris Detainee Security”; $102.50 for “Misdemeanor

Costs w/SRF”; $54.88 for “Jury Fees”; $678.00 for “Jury Fees”; $27.60 for “Jury Fees”; $75.52

for “Sheriff-Criminal Mileage”; and $25.00 for “Time Payment Fee.”

       Defendant’s second point on appeal claims the trial court’s imposition of a total of

$760.48 in “Jury Fees” ($54.88 + $678.00 + $27.60) as court costs upon Defendant is erroneous,

                                                 9
and Defendant’s third point on appeal asserts the trial court’s imposition of the entire amount of

court costs on Defendant ($981.50) is erroneous.

        1.       General Law

        “[Court] [c]osts may only be granted by virtue of express statutory authority.” State v.

Richey, 569 S.W.3d 420, 423 (Mo. banc 2019) (internal quotations and quotation omitted).

Section 550.010 provides: “Whenever any person shall be convicted of any crime or

misdemeanor [s]he shall be adjudged to pay the costs, and no costs incurred on h[er] part, except

fees for the cost of incarceration, including a reasonable sum to cover occupancy costs, shall be

paid by the state or county.” Further, section 550.030 states: “When the defendant is sentenced

to imprisonment in the county jail, or to pay a fine, or both, and is unable to pay the costs, the

county in which the indictment was found or information filed shall pay the costs, except such as

were incurred on the part of the defendant.”

        In other words, and as relevant to this case, “under the aforementioned sections [and

Richey], a person convicted of a crime or misdemeanor shall be adjudged to pay the costs

(section 550.010) [that are expressly considered taxable court costs by statute (Richey)] (unless

the defendant is sentenced to imprisonment in the county jail and/or to pay a fine and is unable to

pay the costs, in which case the county in which the case originated pays the costs, pursuant to

section 550.030).[6]” See State v. Thomas, 590 S.W.3d 418, 422-23 (Mo. App. E.D. 2019)

(similarly finding except for the bracketed alterations discussing Richey’s holding); see also

Richey, 569 S.W.3d at 423-24.




6
 “Relatedly, section 550.020.1 establishes that, when a defendant is sentenced to imprisonment in the penitentiary
and is unable to pay the costs, the state (and not the county where the indictment was originally found or
proceedings instituted) shall pay the costs.” State v. Thomas, 590 S.W.3d 418, 424 n.6 (Mo. App. E.D. 2019).
                                                        10
         2.       The Imposition of $760.48 in “Jury Fees” Upon Defendant as Court Costs

         In Defendant’s second point on appeal, she claims the trial court’s imposition of $760.48

in “Jury Fees” upon Defendant as court costs is erroneous because there is no statutory authority

permitting such fees to be taxed as court costs. 7,8

                  a.      Standard of Review

         Defendant concedes her argument in her second point on appeal is not preserved because

she did not object at trial to the imposition of court costs on the basis raised in this point (that

part of the trial court’s decision is not authorized by law), but rather only objected to the

imposition of court costs on the grounds Defendant is indigent. See, e.g., State v. Jackson, 426
S.W.3d 717, 719 n.2 (Mo. App. E.D. 2014) (holding an argument on appeal was not preserved

under similar circumstances).

         Where an appellant-defendant fails to preserve an issue for appeal, this Court may still

hear such a claim pursuant to Missouri Supreme Court Rule 30.20 (2020). State v. McKay, 411
S.W.3d 295, 304 (Mo. App. E.D. 2013). Under plain error review, we will only grant a

defendant relief if we find an error occurred, which affected her rights so substantially that a

manifest injustice or miscarriage of justice resulted. Id.; see also State v. Mendez-Ulloa, 525




7
  It is undisputed on appeal that there is statutory authority permitting all of the other fees assessed against
Defendant in this case to be taxed as court costs. These costs total $221.02 and consist of: $10.00 for “CVC . . .
Other” authorized by section 595.045.8; $2.00 for “LET-County” authorized by section 488.5336; $4.00 for “Dom
Viol-Crim/County Ordinance” authorized by section 488.607; $2.00 for “Inmate Pris Detainee Security” authorized
by section 488.5026; $102.50 for “Misdemeanor Costs w/SRF” authorized by sections 488.012 and 488.024; $75.52
for “Sheriff-Criminal Mileage” authorized by section 488.5320 RSMo Cum. Supp. 2018 (effective August 28, 2018
to the present); and $25.00 for “Time Payment Fee” authorized by section 488.5025. See Richey, 569 S.W.3d at
424, 424 n.7 (finding “[a]ll of the charges assessed against [the defendants] except one – [a] jail board bill – are
expressly considered taxable court costs by statute” and specifically discussing all of the aforementioned fees,
references, and statutes except for the sheriff mileage fee authorized by section 488.5025 RSMo Cum. Supp. 2018).
8
  We note the Case Party Fee Report in this case (the only document in the record on appeal detailing the court costs
imposed upon Defendant) does not identify any statutory authority permitting the trial court to impose any court
costs upon Defendant in this case. In the interests of judicial economy, and to assist with efficient appellate court
review of future appeals involving claims the trial court lacked statutory authority to impose court costs upon a
party, we encourage trial courts imposing court costs upon a party to expressly identify the specific statutory
authority permitting the court to impose such costs.
                                                         11
S.W.3d 585, 595 (Mo. App. E.D. 2017). Not all errors rise to the level of “plain error”; plain

errors are only those errors which are evident, obvious, and clear. McKay, 411 S.W.3d at 304.

        We find plain-error review is appropriate in this case, because Defendant is claiming part

of the trial court’s decision to impose court costs upon Defendant is not authorized by law. See

State v. Nesbitt, 299 S.W.3d 26, 28 (Mo. App. E.D. 2009) (finding plain-error review was

appropriate when the defendant argued the trial court improperly sentenced him as a prior and

persistent offender because the court’s decision was allegedly in excess of that authorized by

law).

        Finally, statutory interpretation is an issue of law an appellate court reviews de novo.

Richey, 569 S.W.3d at 423. “When interpreting a statute, each word, clause, sentence,

and section of a statute should be given meaning.” Id. (internal quotations and quotation

omitted).

                b.     Relevant Law

        There are three relevant statutes to be considered in determining whether there is

statutory authority permitting any “Jury Fees” to be taxed as court costs: sections 550.280,

550.010, and 494.455.2. Section 550.280 expressly authorizes the imposition of “all fees due

jurors” as court costs in a criminal case, providing in relevant part: “. . . [A]ll fees due jurors in

any criminal case . . . shall be deemed criminal costs, and shall be paid in a like manner and shall

be subject to all the offsets herein provided for.” As previously indicated, section 550.010

provides in relevant part: “Whenever any person shall be convicted of any crime or

misdemeanor [s]he shall be adjudged to pay the costs . . ..” Moreover, section 494.455.2

provides in relevant part: “Each . . . petit juror shall receive six dollars per day, for every day he

or she may actually serve as such, and seven cents for every mile he or she may necessarily

travel going from his or her place of residence to the courthouse and returning . . ..”

Accordingly, we hold sections 550.280, 550.010, and 494.455.2 collectively and expressly
                                             12
authorize the imposition of “all fees due” “petit jurors” for daily pay (at the rate of six dollars per

day) and mileage (at the rate of seven cents per mile) as taxable court costs upon a person

convicted of a crime or misdemeanor. See sections 550.280; 550.010; 494.455.2; see also

Richey, 569 S.W.3d at 423 (“[court] [c]osts may only be granted by virtue of express statutory

authority”).

           Because section 494.455 does not define “petit juror,” we look to the dictionary

definition of the term to determine its plain and ordinary meaning. See section 494.455; State v.

Evans, 455 S.W.3d 452, 458 (Mo. App. E.D. 2014). Black’s Law Dictionary defines “petit

juror” as a “[a] trial juror, as opposed to a grand juror.” (11th ed. 2019). 9 Considering related

dictionary definitions of “juror” and “alternate juror,” we find for purposes of this appeal that

“petit jurors,” i.e. “trial jurors,” consist of persons selected to serve on the jury panel, including

alternate empaneled jurors. See Black’s Law Dictionary (defining “juror” as “[a] member of a

jury; a person serving on a jury panel” and defining “alternate juror” as “[a] juror who is

empaneled for the purpose of replacing a juror who is unable to perform or who has been

disqualified from performance”).

           Based on the foregoing, we hold sections 550.280, 550.010, and 494.455.2 collectively

and expressly authorize the imposition of “all fees due” persons selected to serve on the jury

panel (including alternate empaneled jurors) for daily pay (at the rate of six dollars per day) and

mileage (at the rate of seven cents per mile) as taxable court costs upon a person convicted of a

crime or misdemeanor.

                    c.       Analysis

           In this case, it is undisputed Defendant was convicted of two misdemeanors: the class A

misdemeanor of fourth-degree assault of a law enforcement officer and the class B misdemeanor

of first-degree trespass. Accordingly, the trial court was statutorily authorized to impose “all

9
    All further references to Black’s Law Dictionary are to 11th ed. 2019.
                                                           13
fees due” persons selected to serve on the jury panel (including alternate empaneled jurors) for

daily pay (at the rate of six dollars per day) and mileage (at the rate of seven cents per mile) as

taxable court costs upon Defendant. See id.

         Because the record on appeal only reflects the trial court imposed a total of $760.48 in

“Jury Fees” upon Defendant as court costs and the record does not specifically indicate what

those “Jury Fees” encompass, we reverse and remand the trial court’s decision to impose

$760.48 in “Jury Fees” upon Defendant as court costs. On remand, we instruct the trial court to,

(1) determine how much of the $760.48 in “Jury Fees” consist of statutorily-authorized costs,

i.e., “all fees due” persons selected to serve on the jury panel (including alternate empaneled

jurors) for daily pay (at the rate of six dollars per day) and mileage (at the rate of seven cents per

mile); and (2) impose only such statutorily-authorized costs upon Defendant unless the court

finds that Defendant is unable to pay such costs pursuant to a motion filed by Defendant and

after a hearing at which evidence regarding Defendant’s inability to pay is adduced. 10

         Based on the foregoing, Defendant’s second point on appeal is denied in part and granted

in part. Point two is denied to the extent Defendant claims the trial court had no express

statutory authority to impose any jury fees whatsoever as court costs upon Defendant. Point two

on appeal is granted to the extent this Court cannot determine from the current record whether




10
   See Section 550.030 (providing “[w]hen the defendant is sentenced to imprisonment in the county jail, or to pay a
fine, or both, and is unable to pay the costs, the county in which the indictment was found or information filed shall
pay the costs, except such as were incurred on the part of the defendant”). (emphasis added). Here, it is undisputed
Defendant was “sentenced to imprisonment in the [St. Francois] [C]ounty [J]ail.” See id. As discussed in Section
II.B.3. below, the issue of whether Defendant is unable to pay costs was never adjudicated by the trial court, and
therefore, the issue is not ripe for appellate review; however, this issue may be addressed on remand pursuant to a
motion filed by Defendant and after a hearing at which evidence regarding Defendant’s inability to pay is adduced.
                                                          14
the trial court had express statutory authority to impose all, some, or none of the total $760.48 in

“Jury Fees” the trial court imposed upon Defendant as court costs. 11

         3.        The Imposition of the Entire Amount of Court Costs on Defendant ($981.50)

         In Defendant’s third and final point on appeal, she asserts the trial court’s imposition of

the entire amount of court costs on Defendant ($981.50) is erroneous under section 550.030

because Defendant is unable to pay the costs in that she is an indigent person represented by a

public defender.

                   a.       Relevant Background

         The $981.50 in court costs imposed on Defendant consist of $760.48 in “Jury Fees”

(some, all, or none of which may be statutorily authorized pursuant to our analysis of

Defendant’s second point on appeal above) and $221.02 in non-jury fees which are undisputed to

be statutorily authorized (“$221.02 in statutorily-authorized, non-jury fees”). Compare Section

II.B.2.c. of this opinion with footnote 7 of this opinion.

         At the June 28 sentencing hearing, defense counsel requested the trial court to waive the

court costs because “this is a public defender case, [ ] [Defendant] is indigent[,] [and] [s]he

cannot pay the court costs.” Defense counsel did not present any evidence – testimonial, by

affidavit, or otherwise – to establish Defendant is unable to pay the court costs. The trial court

denied defense counsel’s request to waive court costs, stating, “I am not willing to waive the

costs at this time.” The trial court never adjudged Defendant to be able or unable to pay the

court of the costs of her case at any point during the criminal proceedings.



11
   Due to the scant record before us, we can only speculate that the $760.48 in “Jury Fees” encompasses more than
the statutorily authorized “all fees due” persons selected to serve on the jury panel (including alternate empaneled
jurors) for daily pay (at the rate of six dollars per day) and mileage (at the rate of seven cents per mile). Assuming
there was a total of fourteen jurors selected to serve on the jury panel (twelve plus two alternates) in Defendant’s
trial, a total of $84.00 would be due to such jurors for daily pay at the rate of six dollars per day for the one-day trial
in this case. Based on this assumption, we find it doubtful the remaining $676.48 in “Jury Fees” would be due the
fourteen jurors for mileage at a rate of seven cents per mile, because this would mean the jurors would have
collectively traveled 9,664 miles ($676.48/.07) or an average of approximately 690 miles per person (9,664/14).
                                                            15
                  b.       Relevant Law and Analysis

         As previously stated, section 550.030 provides: “When the defendant is sentenced to

imprisonment in the county jail, or to pay a fine, or both, and is unable to pay the costs, the

county in which the indictment was found or information filed shall pay the costs, except such as

were incurred on the part of the defendant.” (emphasis added). Here, it is undisputed Defendant

was “sentenced to imprisonment in the [St. Francois] [C]ounty [J]ail.” See id.

         With respect to the question of whether Defendant “is unable to pay the costs” imposed

upon her in this case (including any costs for “all fees due” petit jurors that may be imposed

upon Defendant on remand consistent with our analysis of Defendant’s second point on appeal in

Section II.B.2.c. of this opinion), Defendant’s appellate counsel conceded during her oral

argument before this Court that the issue of whether Defendant is unable to pay the costs is not

ripe for appellate review. For the reasons set forth herein, we reach the same conclusion. See

Hopfer v. Neenah Foundry Company, 477 S.W.3d 116, 127 n.5, 127-30 (Mo. App. E.D. 2015)

(similarly finding and then proceeding to discuss the merits of a claim when a party conceded a

claim during oral argument); see also State v. Smith, 505 S.W.3d 852, 861-62 (Mo. App. E.D.

2016).

         We specifically find this Court’s recent decision in State v. Thomas, 590 S.W.3d 418, to

be instructive. 12 In Thomas, the defendant argued on appeal that the trial court erred in assessing

court costs against him because he was indigent. Id. at 424. Our Court noted the trial court

never adjudged the defendant to be unable to pay the court costs of his case at any point during


12
   We note the issue of whether a criminal defendant is unable to afford to hire a lawyer, i.e., whether she is indigent
and qualifies for a public defender, is different from the issue of whether a criminal defendant is unable to pay costs.
See State ex rel. Fleming v. Missouri Board of Probation and Parole, 515 S.W.3d 224, 227-28, 233, 233 n.9 (Mo.
banc 2017) (indicating the determination of indigent status for purposes of appointment of an attorney is a separate
issue from the determination of a defendant’s ability to pay fines and/or costs); see also State v. Savage, No.
WD82413, 2020 WL 5776016 at *14 (Mo. App. W.D. Sept. 29, 2020) (“having the financial wherewithal to hire
counsel is a different matter from the ability to pay court costs”). It is unnecessary for us to discuss the specific
differences between these two issues here, because, as discussed above, we find the question raised in this appeal –
whether Defendant is unable to pay court costs imposed upon her in this case – is not ripe for appellate review.
                                                          16
the criminal proceedings, and that the trial court also indicated its willingness to consider the

issue in the future. Id. Ultimately, the Thomas Court held that because the issue of whether the

defendant was unable to pay costs was never adjudicated by the trial court, the issue was not ripe

for appellate review, and the defendant’s argument on appeal must be denied. Id. at 424-25.

       As in Thomas, the trial court in this case never adjudged Defendant to be able or unable

to pay the court of the costs of her case at any point during the criminal proceedings. Similarly,

by stating, “I am not willing to waive the costs at this time,” the trial court here indicated its

willingness to consider the issue in the future. (emphasis added). Because the issue of whether

Defendant is unable to pay costs was never adjudicated by the trial court, the issue is not ripe for

appellate review and Defendant’s third point on appeal must be denied. See id. However, we

note Defendant, whose two-year probationary period ends June 27, 2021, may still file a motion

before the trial court requesting that she be found unable to pay the court costs assessed in her

criminal case. See id. at 425 (similarly finding). Furthermore, if such motion is filed, a hearing

must be held on the motion, and in order to prevail, Defendant must present evidence –

testimonial, by affidavit, or otherwise – to establish that she is unable to pay the court costs. See

State v. Savage, No. WD82413, 2020 WL 5776016 at *14 (Mo. App. W.D. Sept. 29, 2020)

(indicating a hearing must be held at which the defendant must present such evidence

establishing inability to pay court costs).

       4.      Conclusion as to the Portion of the Judgment Imposing Court Costs on
               Defendant

       We reverse the trial court’s decision to impose $760.48 in “Jury Fees” upon Defendant as

court costs. On remand, we direct the trial court to, (1) determine how much of the $760.48 in

“Jury Fees” consist of statutorily-authorized court costs, i.e., “all fees due” persons selected to

serve on the jury panel (including alternate empaneled jurors) for daily pay (at the rate of six

dollars per day) and mileage (at the rate of seven cents per mile); and (2) impose only such

                                                  17
statutorily-authorized court costs upon Defendant unless the court finds that Defendant is unable

to pay such costs pursuant to a motion filed by Defendant and after a hearing at which evidence

regarding Defendant’s inability to pay is adduced. Additionally, on remand, the trial court may

continue to impose the remaining $221.02 in statutorily-authorized, non-jury fees as court costs

upon Defendant unless the court finds that Defendant is unable to pay such costs pursuant to a

motion filed by Defendant and after a hearing at which evidence regarding Defendant’s inability

to pay is adduced.

                                    III.    CONCLUSION

       Based on the foregoing, we affirm the portions of the judgment convicting Defendant of

Counts I and III and sentencing Defendant on those counts. However, we reverse the trial

court’s decision to impose $760.48 in “Jury Fees” upon Defendant, and we remand for further

proceedings consistent with this opinion.




                                              ROBERT M. CLAYTON III, Judge

Colleen Dolan, P.J., and
Mary K. Hoff, J., concur.




                                               18